Citation Nr: 0403783	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease L5-S1 claimed as due to 
trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The matter of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The competent evidence of record indicates that the 
veteran's post-service degenerative joint disease and 
degenerative disc disease of the L5-S1 claimed as due to 
trauma may be associated with his period of active service.  


CONCLUSION OF LAW

The veteran's degenerative joint disease and degenerative 
disc disease of the L5-S1 claimed as due to trauma was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Analysis

Service connection for degenerative disc disease and 
degenerative joint disease 

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The veteran's DD Form 214 indicates that he is a recipient of 
the Combat Infantryman Badge due to service in Vietnam.  The 
Board notes that 38 U.S.C.A. § 1154(b) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); 38 C.F.R. § 3.304(d).  

The veteran claims that his current back disability is 
attributable to the injuries incurred during a claymore mine 
explosion sometime around 1971.  The Board notes that the 
veteran's service medical records clearly document the 
incident in service that resulted in residual disability 
involving at least the buttocks and thigh.  

VA outpatient records dated from June 2001 to March 2002 
disclose the veteran's history of inservice injuries to the 
thigh and buttocks due to trauma from the claymore mine 
explosion.  In those records the veteran consistently 
complained of chronic back pain with onset in the 1970s, with 
symptoms of tingling down the back of his right leg.  
Diagnoses of low back pain, sciatica, and neuropathy were 
noted.  An x-ray study conducted in June 2001 revealed some 
narrowing of the lumbosacral disc space with spondylosis.  

During VA examination dated in September 2001, the examiner 
recited the veteran's past medical history of residual 
disability manifested in the thigh and buttocks that resulted 
from shrapnel wounds during the inservice explosion.  Minimal 
degrees of osteoarthritic changes were noted in the bilateral 
hips.  

In March 2002, the veteran underwent a VA examination in 
pertinent part for discomfort and weakness in the lumbar 
area.  The results of the x-ray study conducted at that time 
were anterior hypertrophic osteophyte at L5-S1 with narrowing 
disc space and degenerative changes.  VA progress notes dated 
from December 2001 to October 2002 disclose complaints of 
chronic low back pain and a diagnosis of sciatic nerve 
injury.  

During VA examination dated in November 2002, the examiner 
noted the veteran's history of shrapnel injuries that 
affected his thigh, buttocks, and reportedly the lower back.  
The veteran reported that a diagnosis of muscle spasm was 
noted at that time of the explosion.  The examiner reported 
that the low back pain questionably radiated into the right 
lower extremity.  The examiner noted that the veteran had 
been told previously that he had sciatic nerve damage.  An x-
ray study was performed, which revealed degenerative disc 
disease at the L5-S1 level of the veteran's low back with 
osteoarthritis.  Metallic foreign bodies were seen in the 
subacute soft tissues of the upper thigh.  Also noted was a 
minimal degree of degenerative arthritis in the bilateral 
hips.  

The examiner noted that the veteran indeed had degenerative 
disc disease at L5-S1 in the low back with osteoarthritis 
both in the low back and hips.  The examiner further remarked 
that in light of the veteran's history of shrapnel wounds and 
the possibilities based on trauma due to the force of the 
injury, the veteran had resultant degenerative disc disease 
in the L5-S1 joint of his low back with perhaps some sciatic 
permanent compromise as a result of the shrapnel wounds in 
the right thigh.  

The Board, therefore, concludes that in light of the above 
evidence, in particular, the VA examiner's opinion rendered 
during the November 2002 examination, the veteran's claim of 
service connection for degenerative joint disease and 
degenerative disc disease of L5-S1 claimed as due to trauma 
is merited.  In consideration of the doctrines of "relative 
equipoise" and "reasonable doubt," the Board concludes 
that there is an approximate balance between positive and 
negative evidence as to the merits of the veteran's claim; 
thus, the benefit of the doubt in resolving this issue shall 
be given to the veteran, as provided under 38  U.S.C.A., 
§§ 1154, 5107.  Thus, his claim of service connection for 
degenerative joint disease and degenerative disc disease of 
L5-S1 is hereby awarded.  


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of L5-S1 claimed as due to trauma 
is granted.  


REMAND

The Board notes that initially, the veteran asserted that his 
hepatitis C was due to in-service herbicide exposure or 
exposure to Agent Orange.  The veteran's DD214 documents that 
the veteran served in combat in Vietnam and earned a medal as 
a result of his service.  The veteran currently alleges that 
he incurred hepatitis due to a blood transfusion that he 
underwent for blood loss from injuries resulting from a 
claymore mine explosion.  The Board notes that the veteran's 
service medical records clearly disclose an inservice 
incident that entailed an explosion in a claymore mine that 
resulted in injuries to the thigh, buttocks, and lower back.  
The veteran's service medical records are silent for any 
evidence of a blood transfusion.  

It appears that the RO failed to consider the provision of 
38 U.S.C.A. § 1154(b) regarding the veteran's combat service.  
In readjudicating the claim, the RO must consider those 
provisions.

The Board believes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Also, the VCAA includes a duty, when necessary, to provide a 
medical examination in accordance with 38 U.S.C.A. § 
5103A(d)(2).  

The Board hereby directs the RO to complete the following 
directives:  

1.  The RO should ensure complete 
compliance with VCAA.

2.  The veteran should then be scheduled 
for a VA examination to determine the 
nature and etiology of his hepatitis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After examining 
the veteran and reviewing the veteran's 
entire claims file, the physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the inservice injury, that is, the 
claymore mine explosion in Vietnam, would 
have required the veteran to undergo a 
blood transfusion and, if so, whether it 
is at least as likely as not that the 
veteran's current disability manifested 
by hepatitis C resulted from that blood 
transfusion.  Alternatively, the Board 
requests that the examiner render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hepatitis was incurred as a result of 
herbicide exposure, to include Agent 
Orange.  

3.  After any additional indicated 
development has been accomplished, the RO 
should again review the veteran's appeal, 
with consideration of 38 U.S.C.A. 
§ 1154(b).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



